                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DANIEL CONTRERAS,                                    Case No. 18-cv-04048-HSG (PR)
                                                         Plaintiff,
                                   5
                                                                                              ORDER OF DISMISSAL WITH LEAVE
                                                  v.                                          TO AMEND
                                   6

                                   7     CARLOS BOLANOS, et al.,
                                                         Defendants.
                                   8

                                   9

                                  10                                             INTRODUCTION

                                  11           On July 6, 2018, plaintiff, an inmate at the San Mateo County Jail’s Maguire Correctional

                                  12   Facility, filed this pro se civil rights action under 42 U.S.C. § 1983. Plaintiff has been granted
Northern District of California
 United States District Court




                                  13   leave to proceed in forma pauperis in a separate order. His complaint is now before the Court for

                                  14   review under 28 U.S.C. § 1915A.

                                  15                                                 ANALYSIS

                                  16   A.      Standard of Review

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of

                                  20   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  21   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  22   § 1915A(b). Pro se pleadings must be liberally construed, however. Balistreri v. Pacifica Police

                                  23   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the

                                  26   statement need only “‘give the defendant fair notice of what the . . . claim is and the grounds upon

                                  27   which it rests.’” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted). Although

                                  28   in order to state a claim a complaint “does not need detailed factual allegations, . . . a plaintiff’s
                                   1   obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than labels and

                                   2   conclusions, and a formulaic recitation of the elements of a cause of action will not do. . . .

                                   3   Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   4   Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A complaint

                                   5   must proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 1974.

                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   7   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                   8   the alleged violation was committed by a person acting under the color of state law. West v.

                                   9   Atkins, 487 U.S. 42, 48 (1988).

                                  10   B.     Legal Claims

                                  11          In the portion of the court’s form complaint where the inmate is to write his statement of

                                  12   the claim, plaintiff wrote:
Northern District of California
 United States District Court




                                  13          Plaintiff Daniel Contreras while detained in the Sheriff’s County of San Mateo Maguire
                                              Correctional Facility on or about May 8, 2018 while assigned to 3 West-A-23 during out-
                                  14          of-cell time limited to 30 minutes, Contreras was forced to wear waist shackles cuffed on
                                              both arms for the duration of his recreational out of cell time period, daily for five days.
                                  15          Contreras while shackled during his recreational period was unable to maintain his hygiene
                                  16          needs to shower, groom, cell cleaning, exercise, access urinals, toilet, eat or drink water.
                                              Housing Deputies Medina, DeGuzman, Hart, and Miles actions were out of deliberate
                                  17          indifference to cause pain and suffering. Phones were intentionally disabled to prevent
                                              Contreras from seeking help and pursuing legal actions. Contreras’ housing assignment to
                                  18          administrative segregation is without due process.
                                  19   Dkt. No. 1 at 3.

                                  20          Plaintiff’s allegations fail to state clearly what happened, when it happened, what each

                                  21   defendant did, and how those actions or inactions rise to the level of a federal constitutional

                                  22   violation. The lack of detail prevents the Court from determining which claims deserve a response

                                  23   and from whom, and also prevents individual defendants from framing a response to the

                                  24   complaint. These deficiencies require that an amended complaint be filed.

                                  25          The Court assumes for purposes of this order that plaintiff was a pretrial detainee at the

                                  26   time of the events at issue. If this is incorrect and plaintiff was in fact a convicted prisoner serving

                                  27   his sentence at the county jail, he should so inform the Court in his amended complaint. Plaintiff

                                  28   should bear in mind the following legal principles as he prepares his amended complaint.
                                                                                          2
                                   1          Conditions of Confinement: Inmates who sue prison officials for injuries suffered while in

                                   2   custody may do so under the Eighth Amendment’s Cruel and Unusual Punishment Clause or, if

                                   3   not yet convicted, under the Fourteenth Amendment’s Due Process Clause. See Bell v. Wolfish,

                                   4   441 U.S. 520, 535 (1979); Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016)

                                   5   (en banc). But under both clauses, the inmate must show that the prison official acted with

                                   6   deliberate indifference. Id. at 1068. Under the Fourteenth Amendment, a pretrial detainee

                                   7   plaintiff must also show that the challenged “prison condition ‘is not reasonably related to a

                                   8   legitimate governmental objective.’” Byrd v. Maricopa Cty. Board of Supervisors, 845 F.3d 919,

                                   9   924 (9th Cir. 2017) (quoting Bell, 441 U.S. at 539). If the particular restriction or condition is

                                  10   reasonably related it does not, without more, amount to punishment. Bell, 441 U.S. at 538-39.

                                  11          As the complaint currently reads, plaintiff appears to assert that for 30 minutes a day for

                                  12   five days, he was unable to shower, groom, clean his cell, exercise, use the bathroom, eat, or drink.
Northern District of California
 United States District Court




                                  13   Given the short duration of the alleged deprivation, the complaint does not state a claim for

                                  14   unconstitutional conditions of confinement. Plaintiff may provide additional details to state a

                                  15   Fourteenth Amendment claim in his amended complaint, if he can truthfully do so.

                                  16          Due Process: A court presented with a procedural due process claim by a pretrial detainee

                                  17   should first ask if the alleged deprivation amounts to punishment and therefore implicates the Due

                                  18   Process Clause itself; if so, the court then must determine what process is due. Bell v. Wolfish,

                                  19   441 U.S. 520, 537-38 (1979) (discussing tests traditionally applied to determine whether

                                  20   governmental acts are punitive in nature). Disciplinary segregation as punishment for violation of

                                  21   jail rules and regulations, for example, cannot be imposed without due process, i.e., without

                                  22   complying with the procedural requirements of Wolff v. McDonnell, 418 U.S. 539 (1974). See

                                  23   Mitchell v. Dupnik, 75 F.3d 517, 523-26 (9th Cir. 1996). The Wolff procedural protections include

                                  24   written notice, time to prepare for the hearing, a written statement of decision, allowance of

                                  25   witnesses and documentary evidence when not unduly hazardous, and aid to the accused where the

                                  26   inmate is illiterate or the issues are complex. See Wolff, 418 U.S. at 564-67.

                                  27          If the alleged deprivation is not a punishment, a pretrial detainee’s due process claim is not

                                  28   analyzed under Sandin v. Conner, 515 U.S. 474 (1995), which applies to convicted prisoners, but
                                                                                         3
                                   1   rather under the law as it was before Sandin. See Valdez v. Rosenbaum, 302 F.3d 1039, 1044 n.3

                                   2   (9th Cir. 2002) (holding court must determine whether pretrial detainee had a protected liberty

                                   3   interest). The proper test to determine whether detainees have a liberty interest is that set out in

                                   4   Hewitt v. Helms, 459 U.S. 460, 472 (1983), and Kentucky Dep’t of Corrections v. Thompson, 490

                                   5   U.S. 454, 461 (1989). Under those cases, a state statute or regulation creates a procedurally

                                   6   protected liberty interest if it sets forth “‘substantive predicates’ to govern official decision

                                   7   making” and also contains “explicitly mandatory language,” i.e., a specific directive to the

                                   8   decisionmaker that mandates a particular outcome if the substantive predicates have been met.

                                   9   Thompson, 490 U.S. at 462-63 (quoting Hewitt, 459 U.S. at 472).

                                  10           If the alleged deprivation does not amount to punishment and there is no state statute or

                                  11   regulation from which the interest could arise, no procedural due process claim is stated and the

                                  12   claim should be dismissed. See Meachum v. Fano, 427 U.S. 215, 223-27 (1976) (interests
Northern District of California
 United States District Court




                                  13   protected by due process arise from Due Process Clause itself or from laws of the states).

                                  14           Assuming plaintiff’s housing placement amounted to punishment, plaintiff does not allege

                                  15   that he was deprived of any of the procedural protections to which he was entitled under Wolff. If

                                  16   the placement did not amount to punishment, plaintiff does not identify: (1) any specific state

                                  17   statutes or regulations, (2) what procedurally protected liberty interest(s) they created, and (3) how

                                  18   they were not met. Plaintiff may provide this information in his amended complaint, if he can

                                  19   truthfully do so. Plaintiff must also state how many days he spent in administrative segregation.

                                  20           Access to Courts: Plaintiff also appears to raise a claim that his First Amendment right to

                                  21   access the courts was violated. Specifically, plaintiff alleges that the phones at the Maguire

                                  22   Detention Facility were intentionally disabled to prevent him from pursuing legal action.

                                  23           Prisoners have a constitutional right of access to the courts. See Lewis v. Casey, 518 U.S.

                                  24   343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). To establish a claim for any

                                  25   violation of the right of access to the courts, the prisoner must prove that there was an inadequacy

                                  26   in the prison’s legal access program that caused him an actual injury. See Lewis, 518 U.S. at 350-

                                  27   55. To prove an actual injury, the prisoner must show that the inadequacy in the prison’s program

                                  28   hindered his efforts to pursue a non-frivolous claim concerning his conviction or conditions of
                                                                                           4
                                   1   confinement. See id. at 354-55. The complaint as it currently stands does not demonstrate an

                                   2   actual injury with respect to a non-frivolous claim concerning plaintiff’s conviction or conditions

                                   3   of confinement. Plaintiff may provide this information in his amended complaint, if he can

                                   4   truthfully do so.

                                   5          Finally, plaintiff fails to link several defendants to his claims. Plaintiff names seven

                                   6   defendants but only mentions four of them in the text of his complaint. In his amended complaint

                                   7   plaintiff must be careful to allege facts showing the basis for liability for each defendant. He

                                   8   should not refer to them as a group (e.g. “the defendants”); rather, he should identify each

                                   9   involved defendant by name and link each of them to his claims by explaining what each

                                  10   defendant did or failed to do that caused a violation of his constitutional rights. See Leer v.

                                  11   Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (liability may be imposed on individual defendant

                                  12   under § 1983 only if plaintiff can show that defendant proximately caused deprivation of federally
Northern District of California
 United States District Court




                                  13   protected right).

                                  14          Plaintiff is cautioned that there is no respondeat superior liability under section 1983, i.e.

                                  15   no liability under the theory that one is liable simply because he employs a person who has

                                  16   violated a plaintiff's rights. See Monell v. Dep’t of Social Servs.,436 U.S. 658, 691 (1978); Taylor

                                  17   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A supervisor may be liable under section 1983 upon

                                  18   a showing of (1) personal involvement in the constitutional deprivation or (2) a sufficient causal

                                  19   connection between the supervisor's wrongful conduct and the constitutional violation. See Starr

                                  20   v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).

                                  21                                              CONCLUSION

                                  22          For the foregoing reasons, the complaint is dismissed with leave to amend, as indicated

                                  23   above, within thirty (30) days from the date of this order. The pleading must be simple and

                                  24   concise and must include the caption and civil case number used in this order (18-4048 HSG (PR))

                                  25   and the words AMENDED COMPLAINT on the first page. The Clerk of the Court shall send

                                  26   plaintiff a blank civil rights form along with his copy of this order.

                                  27          Plaintiff is advised that an amended complaint supersedes the original complaint. “[A]

                                  28   plaintiff waives all causes of action alleged in the original complaint which are not alleged in the
                                                                                          5
                                   1   amended complaint.” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir. 1981).

                                   2   Defendants not named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet,

                                   3   963 F.2d 1258, 1262 (9th Cir. 1992).

                                   4          Finally, plaintiff is reminded to specify in his amended complaint whether he was a pretrial

                                   5   detainee or a convicted prisoner at the time of the events alleged.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 10/29/2018

                                   8

                                   9
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  10                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
